AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                               Page 1of1



                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                                                                            (For Offenses Committed On or After November 1, 1987)
                                 v.

              Guillermo Celestino-De Los Santos                                             Case Number: 3:18-mj-22302-RBB

                                                                                            Leila WMo
                                                                                            Defendant's Attorr, y
                                                                                                                            FILED
REGISTRATION NO. 91437408
                                                                                                                            OCT 2 4 2018
THE DEFENDANT:
 ~ pleaded guilty to count(s) _l_o_f_C_o_m_po._l_a_in_t_ _ _ _ _ _ _ _ _--lf-Se_il;JCTILEtt!R!RKf't,ilU.~SC!'I.!'.IR<lti'S::H.R~iC'-IT;tC1t;;Oll'_UeRR1T!lttlt-"
 D was found guilty to count(s)                                                 BY " 1 NL ... _.                                        DEPUTY

      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                           Count Number(s)
8:1325(a)(2)                       ILLEGAL ENTRY (Misdemeanor)                                                                 1


 D The defendant has been found not guilty on count(s)
                                  -------------------
 0 Count(s)                           dismissed on the motion of the United States.
                   ------------------

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                         FOURTEEN (14) DAYS

 ~  Assessment: $10 WAIVED          ~ Fine: WAIVED
~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Tuesday, October 23, 2018
                                                                                       Date of Imposition of Sentence



                                                                                      HiasLgLOCK
                                                                                       UNITED STATES MAGISTRATE JUDGE

                                                                                                                                 3: 18-mj-22302-RBB
